Citation Nr: 9920569	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.   97-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased evaluation for 
generalized anxiety disorder with panic attacks, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
generalized anxiety disorder and assigned a rating of 10 
percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's generalized anxiety disorder results in 
mild to moderate industrial and social impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for a 30 
percent rating for generalized anxiety disorder are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that while the appellant was 
in service he was diagnosed with acute and chronic anxiety 
reaction.  Service connection for generalized anxiety 
disorder was granted by a rating decision in July 1997.  A 10 
percent rating was assigned.  In August 1997, the appellant 
filed a notice of disagreement in response to the RO's grant 
of a 10 percent rating for this disability.  This appeal 
followed.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care for 
his generalized anxiety disorder.  Those records do not 
reveal additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of the appellant's service-connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9400 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4. 
Under the regulations in effect, the appellant is currently 
in receipt of a 10 percent rating which is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attack (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating would require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

In June 1997, the appellant underwent a VA examination.  He 
complained of a constant fear of being confined and described 
the steps he took to avoid perceived confinement.  He also 
complained of excessive worry, irritability, muscle tension, 
fitful sleep, anxiety and symptoms of panic attacks including 
sweating, trembling, shortness of breath, nausea, dizziness 
and a sense of losing control.  He told the examiner that he 
was consuming 12 beers over the course of an average weekend.  
He reported that he had a full-time job and that he and his 
wife usually ate dinner at home and did not go out much 
because of his fear of crowds and being confined.  

The examiner reported that the veteran's motor behavior was 
generally within normal limits, but he exhibited signs of 
anxiety such as wringing his hands, tapping his foot and 
sweating at several points during the interview.  He was 
fully oriented, his mood was anxious and his affect was 
consistent with his mood.  Thought processes were logical and 
coherent although he became mildly circumstantial when he was 
particularly anxious.  He denied suicidal or homicidal 
ideation, and there was no evidence of perceptual 
abnormalities.  Intellectual functioning was below average, 
judgment was good, and insight was relatively poor.  
Psychological testing was accomplished, and the examiner 
remarked that his success as a manager in a factory suggested 
that intellectual functioning might be an underestimate of 
his capabilities.  The examiner diagnosed the appellant with 
generalized anxiety disorder with panic attacks, and as to 
the global assessment of function scale score (GAF), the 
examiner assigned a score of 55.

VA outpatient treatment records from June 1997 to May 1998 
showed that the appellant was having panic attacks; he was 
taking medication for his anxiety disorder; he was having 
problems sleeping; he drank occasionally; and he was 
reluctant to go over bridges or travel more than 80 miles 
from home.  He was generally described as anxious or 
agitated.  However, throughout his treatment there were times 
when his sleep improved, but later continued to be a problem 
for him.

In April 1998 his VA psychologist sent a statement to the RO 
which noted that the appellant remained symptomatic.  He 
continued to suffer from severe panic attacks two times a 
month and he continued to suffer from sleep disturbance.

In June 1998, the appellant was given another VA examination.  
The examiner observed that although the appellant was 
cooperative, he showed restless and fidgety motor behavior.  
He was able to sit in a closed room with the examiner.  His 
attention and concentration appeared adequate.  

The appellant reported to the examiner that he had a 
satisfactory marital relationship and a very close, 
supportive relationship with his son.  He was unable to 
travel more than 80 miles from home because of his anxiety 
disorder and, therefore, could not visit his son who had 
moved away 2 years earlier.  This precipitated him to seek 
treatment.  Other family relationships were loving.  In 
regards to his employment he was working full-time as a raw 
material inspector at a factory where he had been employed 
for 14 years.  His work performance had been satisfactory 
over the years. The appellant reported that he had missed the 
normal amount of days that his fellow co-workers had missed.  
He claimed that his condition made it difficult for him being 
"bottled up" inside closed buildings, but his employer 
allowed him to move around from one building to another, as 
he desired.  He also reported owning a trailer park near his 
home where he rented out space to others.  He stated that he 
would visit his trailer park several times each week to 
maintain it.  In addition he stated that he occasionally 
attended church and most every week went on an outing with 
his wife, such as going to a movie, or visiting friends.  
Further, he reported that his panic attacks decreased since 
he stopped consuming alcohol.  The examiner would not confirm 
that his past alcohol consumption may have been a link to his 
anxiety attacks, but the examiner thought that there might be 
a nexus.  The examiner reviewed the claims folder and noted 
that the outpatient treatment reports showed some mild 
improvement with treatment and medication.

The examiner noted that the appellant was alert, talkative 
and fully oriented in the interview, his speech was rational 
and goal directed, he did not present delusional material, he 
did not appear to experience hallucinations, he did not show 
speech, thought, or perceptual disturbance, his memory 
appeared intact, his insight seemed limited, and his judgment 
appeared good.  His speech was somewhat rapid but not 
pressured.  His affect was mildly to moderately anxious, and 
he described a constant anxious state with restlessness, 
muscle tension and restless sleep.  He got about 4 or 5 hours 
of sleep a night.  He reported excessive worry and related 
that since beginning treatment and not drinking alcohol, his 
panic attacks had decreased from 4 times a month to 2 times a 
month.  He again described measures he took to avoid feeling 
confined and avoid panic attacks.  He reported some 
irritability and some, but not significant, depression.  
Psychological test results were described by the examiner.

Based on the above-cited findings, the examiner diagnosed 
panic disorder with agoraphobia with generalized anxiety 
disorder and assigned a GAF of 56.  The examiner concluded 
that the appellant's industrial functioning was unimpaired.  
His social functioning appeared to be no more than moderately 
impaired.  He had created his own circle of social 
interaction within which he felt comfortable and was 
functioning reasonably well.

The Board has considered the appellant's claim for 
entitlement to an initial increased evaluation for 
generalized anxiety disorder, currently rated at 10 percent.  
In the June 1998 VA examination the examiner looked at all of 
the past psychological records, together with the clinical 
findings on examination, and concluded that he seemed mildly 
to moderately anxious.  The examiner found that his 
industrial functioning was unimpaired and that his social 
functioning in general appeared no more than moderately 
impaired.  

Disability ratings under the VA Schedule for Rating 
Disabilities represent impairment in earning capacity and are 
intended to compensate for loss of working time.  38 C.F.R. 
§ 4.1 (1998).  When evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered but evaluation may not be based  solely on social 
impairment.  38 C.F.R. § 4.126(b) (1998).  Considering these 
regulations, the recent examination finding of no industrial 
impairment certainly argues against a rating in excess of 10 
percent.  Although the appellant continues to suffer from 
panic attacks and has problems at times sleeping, there has 
been no evidence to show that his disability produces an 
occupational decrease in his work efficiency or presents 
intermittent periods of inability to perform occupational 
task.  He has continued to work at his present employment in 
a satisfactory manner.  Further, the record shows that he has 
not missed a significant amount of days from work due to his 
disability.  However, looking at the totality of the 
evidence, including the June 1997 VA examination and the 
outpatient treatment records, the Board concludes that there 
is at least a reasonable doubt that a higher level of 
impairment more nearly approximating a 30 percent evaluation 
is reflected.

In order to obtain a 30 percent rating under the regulations, 
current manifestations of the appellant's generalized anxiety 
disorder would have to produce an occupational decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.  

Examination in June 1997 and the VA outpatient treatment 
records show that the appellant was agitated and experienced 
panic attacks several times a month.  On the June 1997 
examination there were overt signs of anxiety, and he 
reported little social activity with his wife.  Subsequent 
treatment records and the June 1998 VA examination show 
definite improvement in the his disability.  Panic attacks 
decreased, and on examination the examiner remarked about the 
absence of the overt signs of anxiety that had been present 
on the previous examination.  The veteran also engaged in 
more social activity with his wife than previously.  

Given the totality of the evidence during the entire period 
of this claim, the Board, as stated above, concludes that 
despite an improvement in the appellant's symptoms of 
psychoneurosis during the later part of the relevant period, 
there is a reasonable doubt that the entire disability 
picture more nearly approximates that commensurate with a 30 
percent rating.  

The criteria for the next higher rating of 50 percent are not 
met because the veteran does not exhibit flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Part 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.

Because the Board has concluded that a rating of 30 percent 
is appropriate throughout the entire period that this claim 
has been active, a "staged rating" is not in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  There is 
nothing, such as hospitalization or marked interference with 
employment, to suggest that the case should be referred to 
the appropriate authority for extraschedular consideration.  
38 C.F.R. § 3.321 (1998).


ORDER

An increased rating for generalized anxiety disorder with 
panic attacks is granted subject to regulations governing the 
payment of monetary awards.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

